Citation Nr: 0016732	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  95-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This case was the subject of a Board remand dated in October 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for skin disability is 
not plausible.

3.  A Department of the Army Form 20B reflects the veteran's 
conviction in April 1972 for a special court martial for 
absence without leave from November 1971 to April 1972.  The 
Army Form 20B further shows that pursuant to this conviction, 
he was incarcerated from eight days after conviction in April 
1972 to July 1972.  He received an honorable discharge.

4.  There is no credible supporting evidence of the veteran's 
claimed in-service PTSD stressors. 


CONCLUSIONS OF LAW

1.  The claim for service connection for skin disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §1110, 5107 (West 1991); 38 C.F.R. § 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law -- Well Groundedness

The threshold issue with respect to the veteran's claims for 
service connection for PTSD and skin disability is whether 
the individual claims are well grounded.

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

The nexus requirement for a well-grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  See Caluza, 7 
Vet. App. at 506.  

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

A well grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000). 

Service Connection PTSD

Factual Background

In his October 1995 VA Form 9, the veteran appeals the RO 
denial of his claim for service connection for PTSD.

The veteran's DD Form 214 reflects that he received an 
honorable discharge, and that he served in the Republic of 
Vietnam from June 1971 to April 1972.  However, a Department 
of the Army Form 20B reports the veteran's conviction in 
April 1972 for a special court martial for absence without 
leave (AWOL) from November 1971 to April 1972.  The Army Form 
20B further shows that pursuant to this conviction, he was 
incarcerated at a military facility from eight days after 
conviction in April 1972 to July 1972.  Thus, from late 
November 1971 to late March 1972, he was not in military 
control.

The veteran's service medical records are all silent or 
negative for psychiatric disability.  During his September 
1973 separation examination, psychiatric clinical evaluation 
was normal.    

During a September 1994 VA psychological examination, the 
veteran was noted to have a somewhat equivocal profile, in 
that by history he met the criteria for post- traumatic 
stress disorder, although currently he did not meet the 
strict DSM-III criteria.  The report is lengthy and 
extensively discusses results of psychological testing.  
According to the examiner, psychometrics were supportive of 
the diagnosis and the veteran certainly reported a 
significant shift in his level of functioning since returning 
from Vietnam.

During an October 1994 VA psychiatric examination, the 
veteran was seen with his claims folder, his medical records 
regarding possible post-traumatic stress disorder, and what 
the examiner described as the "excellent report of 
psychological testing" from September 1994, described above.  
During the examination, the veteran said he did not receive a 
Purple Heart, but did receive a Bronze Star for saving men in 
a typhoon.  He also said he received a Silver Star but did 
not know why.  He said that he was a Sergeant and that he 
could have pushed a man out of the way of an incoming round 
but did not, and the man was killed.  He said he and a couple 
hundred other servicemen were withdrawn from their units and 
sent on duty to Khe Sahn to guard an orphanage.  He stated 
that one day while they were standing around, and he had no 
knowledge that there was any particular danger, a sniper 
opened fire.  He said a close friend with whom he grew up was 
hit by a bullet.  He said that his friend's head blew apart, 
so that he, the veteran, was struck in the left cheek by a 
skull bone.  He said that this caused a penetrating wound, 
which was treated at the aid station, but that there were no 
complications so that no Purple Heart was awarded.  He 
indicated that this was probably the most traumatic event 
which befell him, and that he thought about this most every 
day.  

He also described being involved in a typhoon at Chu Lai, 
with no warning.  He said the typhoon came and lasted all 
day.  He asserted that during the eye of the storm, the 
captain went out to find a bathroom and the storm 
intensified, causing the roof to fall on the captain and 
cutting him in half.  He recounted that he received a Bronze 
Star for saving three of the men in his command.  He 
described an assignment to guard duty, when he was shooting 
into an area and killing as they would come through the wire.  
The examiner noted that the veteran had a good deal of 
difficulty with the thought that he might have killed 
someone.  The veteran said he was "busted" during his time 
in Vietnam because his paperwork was lost after he was 
transferred to Khe Sahn to guard an orphanage.  He said that 
because his paperwork was lost, he was held to be AWOL during 
that period, even though his best friend who was with him was 
killed.  He said that he was court martialed for this and 
reduced from E-4 to E-2 and after that was placed in a Long 
Binh jail and then shipped to the Kansas City disciplinary 
barracks for six weeks, after which he wound up at Fort Hood.  
According to the examination report, "[t]his was a rather 
traumatic climax to having his close friend killed at his 
side while on duty at the orphanage."  After mental status 
examination, the examiner's diagnosis was post-traumatic 
stress disorder, with prominent depressive features.  The 
examiner noted in his report that during the prior VA 
psychological examination, the veteran was found to meet the 
life-time criteria for PTSD, but not the current criteria;  
but that upon his psychiatric examination the veteran met the 
criteria both by history and currently.
 
During an April 1996 RO hearing, the veteran testified that 
when he arrived in Vietnam, he was associated with the 226 
Supply and Service Unit and drove a truck carrying personnel 
and supplies, based out of Chu Lai, from June 1971 until 
January of 1972.  He said that in January 1972, while in Chu 
Lai, the area was hit by a typhoon.  He recalled the typhoon 
destroying the mess hall, causing other buildings to 
collapse, and resulting in the death of an officer by 
decapitation.  He described having helped several people 
escape danger during the typhoon.  He said after the typhoon, 
in approximately February 1972, he was sent to Da Nang.  He 
said he and his fellow servicemen did not know which unit 
they were with at the time.    He indicated some involvement 
with I Corps, 1st Brigade, 5th Infantry Division, 5th 
Mechanized Division (Red Diamond) when they were sent to 
guard an orphanage.  He asserted that while there a friend of 
his was killed by small arms fire.        

In August 1998, the RO received information from the 
Director, Center for Research of Unit Records, regarding the 
veteran's claimed stressors.  The veteran's unit of 
assignment from June 1971 to October 1971 was noted to have 
increased security measures due to increased enemy activity 
during that time frame.  The documents reflected a rocket 
attack against Chu Lai on July 1971, resulting in casualties, 
but no orphanage was mentioned.  An individual with the name 
of the veteran's close childhood friend was noted wounded or 
ill as the result of non-hostile action in June 1971.  
Casualty files did not show the veteran as being wounded in 
action in Vietnam.  

A June 1999 memorandum reflects that further research showed 
that the 80th General Support Group was noted to have 
witnessed the effects of Typhoon Hester in October 1971, with 
the Chu Lai area receiving the brunt of the storm.  This 
resulted in a loss of 75 percent of the buildings, the death 
of one officer and injuries to several other personnel.  
There was evidence of increased enemy activity during parts 
of August, September and October 1971 in the 80th General 
Support Group's area of operations.  In July 1971, Chu Lai 
was hit with 3 rockets, resulting in one U.S. soldier being 
wounded.  It was noted that there was no one by the veteran's 
boyhood friend's name listed as having been killed in action 
in 1971 or 1972.  The available evidence was found to support 
the veteran's claim of being in an area damaged significantly 
by a typhoon.  Also, it was found that he was in an area 
subject to enemy attack.  The evidence was found not to 
support the allegation that his friend was killed in Vietnam.  
Most of this information appears to have been accurately 
derived from a November 1971 Operation Report from the 
veteran's unit, which was received as an enclosure with the 
August 1998 letter from the Director of the Center for 
Research of Unit Records, and is associated with the claims 
file.

The record shows that the veteran failed to appear for VA 
examinations in July 1999 and October 1999.  A memorandum 
from his representative to the RO dated in October 1999 
states that the representative had contacted the veteran, and 
that the veteran missed the July 1999 examinations because he 
did not receive his notice to report.  The representative 
asserted that the veteran requested that the VA examinations 
be rescheduled, and that he indicated he would report for the 
examinations when rescheduled.  With regard to the veteran's 
October 1999 VA examinations for which he failed to report, 
the veteran's representative attempted to contact him to ask 
whether he would report for a VA examination if rescheduled, 
and to verify his current address.  The representative was 
unable to contact the veteran by phone because the phone 
number had been disconnected.  The representative indicated 
that they had been unable to contact him.   

Analysis

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation;  and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition;  a link, established by medical 
evidence, between current symptoms and an inservice stressor;  
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).  The statutory presumption afforded 38 
U.S.C.A. § 1154(b) does not satisfy the "current 
disability" or "medical nexus" requirements of a well 
grounded claim.  Its primary effect is to require clear and 
convincing evidence (rather than merely a preponderance of 
the evidence) to rebut the inservice incurrence prong of a 
well-grounded claim for service connection.  Arms v. West, 12 
Vet. App. 188 (1999).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In the present case, there is a diagnosis linking the 
veteran's current PTSD to his period of service and claimed 
inservice stressors - the claim is well grounded.  Thus, VA 
has a duty to assist the veteran in development of his claim 
for service connection for PTSD.  Cohen, Hensley.  The Board 
notes that the veteran attended VA examinations in 1994, to 
include a VA psychiatric examination during which PTSD was 
diagnosed.  He has not attended two more recent sets of VA 
examinations.  He claimed he did not receive notice of the 
first set of examinations in July 1999, though there is no 
corroboration to this effect, and his representative could 
not locate him to ask why he did not attend the VA 
examinations in October 1999.  In the Board's view, in light 
of the RO's repeated efforts in scheduling the veteran for VA 
examinations, with little or no evidence of effort on the 
part of the veteran to facilitate VA's assistance in 
development of his claim since the October 1997 Board remand, 
and in the context of the over-arching problem of the 
veteran's credibility in all aspects of this case (discussed 
below), the RO has fulfilled its duty to assist the veteran.

There is of record a sufficient medical diagnosis and 
sufficient medical "nexus" evidence of PTSD related to 
service to support the veteran's claim.  As will be discussed 
below, what is lacking in the present case is credible 
supporting evidence of the veteran's claimed stressors.
 
With respect to the typhoon, the veteran contends he was 
awarded a Bronze Star for saving people in a typhoon at Chu 
Lai, and a Silver Star as well, for what he cannot recall.  
His military records contain no indication that he received 
either a Bronze Star (though he did receive a Bronze Service 
Star, a decoration issued to a service ribbon to denote a 
named campaign) or a Silver Star.   Though there is record of 
a typhoon resulting in the death of one officer in Chu Lai, 
this occurred in July 1971, not in January or February 1972 
as the veteran contends, and the credibility of the veteran's 
assertions with respect to this event are severely undermined 
by his claim that he received a Bronze Star for saving 
people.

The veteran describes guarding an orphanage when his boyhood 
friend was killed beside him.  There is no record of a person 
with the name of his friend being killed in action, though 
there is record of someone of that name being wounded or ill, 
the result of a non-hostile actions, in June 1971.  The 
veteran says he did not receive a Purple Heart after being 
stuck in the face by a portion of his friend's skull because 
there were "no complications" after the bone fragment from 
his close boyhood friend's skull (which had been "exploded" 
by a bullet) struck the veteran and caused a "penetrating 
wound" to his face which required treatment at the aid 
station.  Further detracting from the veteran's credibility 
in this regard is the veteran's service connection claim 
(denied previously by the Board in October 1997 and not on 
appeal now) for service connection for a scar of the face 
which he alleges resulted from this incident.  He 
incongruously claims he did not get a Purple Heart because 
there were no complications, yet has sought service 
connection for a scar which he claims was due to the wound. 

Additionally, the Board is acutely mindful that a Department 
of the Army Form 20B reflects the veteran's conviction in 
April 1972 for a special court martial for absence without 
leave from November 1971 to April 1972;  and that the Army 
Form 20B further shows that pursuant to this conviction, he 
was incarcerated at a military facility from eight days after 
conviction in April 1972 to July 1972.  In the context of the 
entire record, to include the veteran's absence without leave 
from November 1971 to April 1972; his assertions as to the 
events in January 1972 or February 1972 where he saved 
people's lives during a typhoon for which he received a 
Bronze Star and during which a captain was cut in half (or, 
alternatively, an officer was decapitated) by a bathroom 
roof; and the event during which the veteran claims to have 
received a face wound from fragments of a childhood friend's 
skull which had been exploded by a bullet while guarding the 
Orphanage; for which the veteran says he did not receive a 
Purple Heart because there were no "complications," are 
very difficult to believe.  The contentions appear fanciful 
and incredible.  The veteran's testimony and medical history 
in this regard have cast doubt on nearly every material 
assertion he has made with respect to the claims on appeal.

In light of the above, the Board finds that there is no 
"credible supporting evidence" to support the veteran's 
claims of  noncombat stressors.  Because there is no credible 
supporting evidence, service connection for PTSD may not be 
granted based on this claimed set of stressors.  See 38 
C.F.R. § 3.304(f) (1999);  Moreau v. Brown, 9 Vet. App. 389 
(1996);  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

With regard to the veteran's assertions of combat experience 
and combat stressors - shooting at people through a fence and 
killing them, a fellow serviceman being killed when the 
veteran failed to push him out of the way of enemy fire, 
being struck by his childhood friend's exploded skull 
fragment while guarding an orphanage in Khe Sahn, receiving a 
Bronze Star and a Silver Star (either of which, if actually 
awarded to the veteran, would be strong indicators of combat 
service) - the Board can find absolutely no corroborating 
evidence of these combat-related contentions, or that they 
are in any way consistent with the circumstances, conditions, 
or hardships of the veteran's service.  There is no support 
in the record for the veteran's descriptions of participation 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The combat stressor allegations have no factual 
support in the record.  The military records reflect that 
while in Vietnam, the veteran was at first truck driver in a 
transportation group, admittedly subject to attack at times; 
was AWOL from November 1971 to April 1972; and then was 
confined eight days later in April 1972.  There is no 
indication of combat service, especially not in January 1972 
or February 1972.  Thus, the veteran's lay testimony alone 
regarding claimed combat stressors may not establish, 
pursuant to 38 C.F.R. § 3.304(f), the occurrence of the 
claimed in-service stressors.  Since combat service is not 
shown, and there is no corroborating evidence with respect to 
these claimed stressors, service connection may not be 
granted based on these stressors.  Moreau;  Dizoglio.
 
In sum, while there is of record a diagnosis of PTSD related 
to service, the veteran's claims of inservice stressors are 
completely undermined by a lack of corroborating evidence, a 
lack of credibility of the statements and testimony of the 
veteran, the lack of combat service, and official military 
records showing he spent much of his time in Vietnam either 
AWOL or incarcerated.  Accordingly, the Board finds that the 
criteria for service connection for PTSD, contained in 38 
C.F.R. § 3.304(f), are not met;  there is no credible 
supporting evidence of the veteran's claimed inservice 
stressors.  Though well-grounded, the preponderance of the 
evidence weighs heavily against the veteran's claim.

Finally, though the Board has treated this claim for 
adjudicative purposes as a well grounded one, the Board notes 
that service connection is precluded under certain conditions 
for periods during which a veteran is absent without leave 
during a period which materially interferes with the 
performance of military duty;  or where confined under a 
sentence of court martial involving an unremitting 
dishonorable discharge.  38 C.F.R. § 3.1 (1999).  The 
veteran's allegations of stressors have been described as 
having occurred during a period for which his military 
records show him to have been absent without leave.  The 
veteran has alleged that his period of absence without leave 
was due to his papers being lost, but his contentions would 
support a period of absence without leave beginning in the 
early months of 1972, not in 1971 as the military records 
reflect.  However, given that the veteran received an 
honorable discharge, and the claim for service connection for 
PTSD may be viewed as well grounded, the Board has chosen to 
weigh the evidence on the merits rather than to find that the 
claim for service connection for PTSD is precluded as a 
matter of law due to the veteran's extended absence without 
leave. 

Service Connection Skin Disability

A service medical record dated in August 1973 reflects that 
the veteran brushed against a cactus while in service in Fort 
Hood, Texas;  he was treated with an application of 
bacitracin.  His service medical records are otherwise silent 
or negative for skin disability.  During his September 1973 
separation examination,  clinical evaluation of the skin and 
lymphatics was evaluated as normal.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
service, the diseases listed in 38 C.F.R. § 3.309(e) shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court of Appeals for Veterans Claims has found 
that while a disorder need not have been present or diagnosed 
in service, there must be a nexus between a current disorder 
and military service, even if first diagnosed after service, 
on the basis of all of the evidence of record.  See Godfrey 
v. Derwinski, 2  Vet. App. 352, 356 (1992).

Because the veteran had service in Vietnam, exposure to Agent 
Orange may be presumed under certain circumstances if he has 
a disease listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307(a)(6)(iii).  The skin disabilities listed in 38 C.F.R. 
§ 3.309(e) include chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda;  
several forms of soft-tissue sarcoma are also listed.  There 
is no competent evidence that the veteran has a skin 
disability listed in 38 C.F.R. § 3.309(e).  Therefore, 
service connection for skin disability based on exposure to 
Agent Orange or other herbicide agents may not be presumed.  
38 C.F.R. §§ 3.307, 3.309(e).

During a September 1994 VA examination, the veteran was 
diagnosed has having tinea cruris and seborrheic dermatitis 
of the anterior chest, with prior history of beard and 
mustache involvement.  There is no medical "nexus" evidence 
relating these skin conditions to service, whether as 
secondary to exposure to Agent Orange or on any other basis.  
Accordingly, the claim for service connection for skin 
disability must be denied as not well grounded.  Epps.    

Pursuant to Robinette v. Brown, 8 Vet. App. 69, 78-80 (1995), 
the veteran is informed that in order to submit a well 
grounded claim for skin disability, he would need to satisfy 
the presumptive requirements reflected in 38 C.F.R. §§ 3.307 
and 3.309, described above, or submit medical evidence 
including a diagnosis of a current skin disability and 
relating that disability to an inservice disease or injury. 



ORDER

The claim for service connection for skin disability is 
denied.

The claim for service connection for PTSD is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

